                    IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

CINCLIPS, LLC,
 a Georgia Limited Liability Company

       Plaintiff,
                                                             Case No. 8:16-cv-01067-JSS
v.

Z KEEPERS, LLC,
  a Florida Limited Liability Company,

       Defendant.
                                              /

                Z KEEPERS’ MOTION TO ENLARGE THE TIMEFRAME
                   FOR FILING DEFENDANT’S RULE 54(D) MOTION

       Defendant, Z KEEPERS, LLC, by and through its undersigned counsel, and pursuant to

Rule 6 of the Federal Rules of Civil Procedure, files this motion for a brief enlargement of the

timeframe for filing Defendant’s Rule 54(d) Motion to Tax Fees and Costs, to include October 18,

2018. In support Defendant states:

       1.      Rule 54(d) of the Federal Rules of Civil Procedure and Middle District Local Rule

4.18 state that the application for the award of attorneys’ fees shall be filed within fourteen (14)

days of the entry of the Judgment. The Clerk entered the judgment in the instant case on September

28, 2018, making October 12, 2018, the deadline for filing Defendant’s Rule 54(d) motion.

       2.      In a good faith effort to meet the deadline of Rule 54(d), Defendant ordered an

expedited transcript of testimony taken during the four-day jury trial. However, there was a delay

in the trial transcript’s completion. As a result, Defendant has insufficient time to complete the

preparation of its Rule 54(d) Motion.
       3.      Defendant seeks a brief enlargement of Rule 54(d)’s timeframe by four (4) business

days, or through Thursday, October 18, 2018 to complete its Rule 54(d) motion.

       4.      Granting an enlargement of Rule 54(d)’s timeframe will not prejudice Plaintiff.

                                   MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure, 6(b)(1)(A), "[w]hen an act may or must be

done within a specified time, the court may, for good cause, extend that time: (A) with or without

motion or notice if the court acts, or if a request is made, before the original time or its extension

expires…." The reason for the motion, as stated above, sets forth good cause for the enlargement

of time requested, and it is being made before the originally prescribed period expires. The intent

of this motion is not for purposes of delay, and granting it will not prejudice Plaintiff.

                        Middle District Local Rule 3.01(g) Certification

       The undersigned counsel for Defendant hereby certifies: (i) that in good faith, he attempted

to confer with Plaintiff's counsel and his staff via emails and telephone calls made on October 12,

2018, but was unsuccessful reaching Plaintiff’s counsel in the advance of filing the instant Motion,

(ii) that he will continue to attempt to confer with Plaintiff’s counsel in keeping with his ongoing

duty to confer on the relief requested in the instant motion pursuant to Middle District Local Rule

3.01(g), and (iii) that he will supplement this certificate upon conferring with Plaintiff’s counsel

as contemplated by Middle District Local Rule 3.01(g).

       WHEREFORE, Defendant, Z KEEPERS, respectfully requests that this Honorable Court

grant Defendant an enlargement of the timeframe stated in Rule 54(d) for filing Defendant’s

motion to tax attorneys’ fees and costs through Thursday, October 18, 2018, and that the Court

grant such other and further relief as the Court deems just and proper.




                                                  2 
       Respectfully submitted this 12th day of October, 2018.

                                                    FISHER BROYLES, LLP

                                                    /s/ Charles G. Geitner
                                                    Charles G. Geitner, Esq.
                                                    Florida Bar No.: 85170
                                                    100 S. Ashley Dr., Suite 600
                                                    Tampa, FL 33602
                                                    (813) 724-3140
                                                    (813) 724-3179 (facsimile)
                                                    Charles.Geitner@FisherBroyles.com

                                                    and

                                                    Jeffrey S. Dixon, pro hac vice
                                                    Illinois Bar No. 6291231
                                                    Cygan Law Offices, P.C.
                                                    1600 Golf Road, Suite 1200
                                                    Rolling Meadows IL, 60008
                                                    847-956-4915
                                                    Fax: 888-416-8495
                                                    Attorneys for Defendant,
                                                    Z Keepers, LLC



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 12, 2018 a true and correct copy of the foregoing

was filed electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent via e-mail to all parties by operation of the Court’s electronic filing system

or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.


                                                    /s/ Charles G. Geitner
                                                    Attorney
 




                                                  3 
